Citation Nr: 0630313	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  05-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic muscle weakness 
secondary to Department of Veterans Affairs prescribed Zocor 
use claimed as rhabdomyolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied both 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic muscle weakness secondary to Department of 
Veterans Affairs (VA) prescribed Zocor use claimed as 
rhabdomyolysis and an increased disability evaluation for the 
veteran's left pneumothorax residuals.  In January 2005, the 
veteran expressly withdrew his claim for an increased 
evaluation for his left pneumothorax residuals.  In September 
2006, the veteran submitted a Motion to Advance on the 
Docket.  In September 2006, the Board granted the veteran's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  

In an April 2005 written statement, the accredited 
representative advanced that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic 
back disorder secondary to VA prescribed Zocor use was 
warranted.  It appears that the RO has not had an opportunity 
to act upon the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


REMAND

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic muscle weakness 
secondary to VA prescribed Zocor use claimed as 
rhabdomyolysis is warranted as he developed chronic muscle 
weakness after being prescribed a 80 milligram dose of Zocor 
by VA medical personnel as the result of the lack of 
appropriate blood testing.  In an undated written statement 
received in November 2003, the veteran conveyed "I had 
another Dr. to tell me that they should have put me on 20 
mil., monitored me in two to three weeks, if everything was 
okay and it needed more, add another 20, and monitored me 
again, otherwise, if there was damage, to stop."  The 
veteran did not identify the physician.  

In support of his claim, the veteran submitted copies of VA 
and private clinical documentation.  VA clinical 
documentation dated in April 2002 states that the veteran 
complained of imbalance and associated falls.  An impression 
of lower extremity weakness was advanced.  Treating VA 
medical personnel observed that:

P[atien]t has not had it for 2-3 months 
(no worsening, maybe a little better).  
The etiology is not clear but the 
differential diagnosis could be: myositis 
secondary to Zocor vs. post-circulation 
defect.  The Zocor was stopped 3 weeks 
ago and so will [followup] if this clears 
in the next few weeks.  

A June 2002 hospital summary from Great Plains Regional 
Medical Center indicates that the veteran was diagnosed with 
peripheral neuropathy secondary to Zocor.  

The relevant VA clinical documentation of record consists 
solely of that submitted by the veteran.  The RO has not 
requested the veteran's complete VA clinical documentation 
from the Oklahoma City, Oklahoma, VA Medical Center.  In a 
September 2004 written statement, the veteran conveyed that 
he had been treated by Drs. William Featherstone and Nicholas 
Twidale for the claimed disability.  While the veteran has 
submitted some clinical documentation from Drs. Featherstone 
and Twidale, the physicians have not been requested to submit 
all relevant clinical documentation pertaining to their 
treatment of the veteran.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that it is not 
evident whether the veteran currently exhibits any chronic 
muscle weakness associated with his prescribed Zocor use.  He 
has not been afforded an evaluation which addresses his 
chronic muscle weakness, if any.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to the names 
and addressed of all health care 
providers who have treated his chronic 
muscle weakness including the physician 
whom he quoted in his undated written 
statement received in November 2003.  
Upon receipt of the requested information 
and the appropriate release, the RO 
should contact William Featherstone, 
M.D., Nicholas Twidale, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran's 
chronic muscle weakness for incorporation 
into the record.  

2.  Ask the veteran to identify when he 
first began taking Zocor medication.  
Request that copies of all VA clinical 
documentation pertaining to the veteran's 
treatment at the Oklahoma City, Oklahoma, 
VA Medical Center from six months prior 
to the time the veteran began receiving 
Zocor medication to the present, which 
are not already of record, be forwarded 
for incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the existence and 
etiology of his claimed chronic muscle 
weakness.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran currently has any 
identified chronic muscle weakness that 
is etiologically related to VA prescribed 
Zocor use.  If current chronic muscle 
weakness is identified as being 
etiologically related to VA prescribed 
Zocor use, the examiner is requested to 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the proximate cause of the chronic muscle 
weakness was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA; or an event not reasonably 
foreseeable.

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to c compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic muscle weakness 
secondary to VA prescribed Zocor use 
claimed as rhabdomyolysis.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

